                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

MYKEL EZRA SMITH,                                      )
                                                       )
                              Petitioner,              )
                                                       )
                         v.                            )       No. 1:19-cv-04950-JPH-DLP
                                                       )
PAUL HUMPHREY, et al.                                  )
                                                       )
                              Respondents.             )

                    Order Dismissing Petition for a Writ of Habeas Corpus

        Petitioner Mykel Smith’s habeas corpus petition under 28 U.S.C. § 2254 failed to comply

with Rule 2(c) of the Rules Governing Section 2254 Proceedings in the United States District

Court (“Section 2254 Rules”). That rule requires the petitioner to “(1) specify all the grounds for

relief available to the petitioner; [and] (2) state the facts supporting each ground.” See, e.g. Adams

v. Armontrout, 897 F.2d 332, 334 (8th Cir. 1990) (holding to comply with Rule 2(c) the “facts

must consist of sufficient detail to enable the court to determine, from the face of the petition alone,

whether the petition merits further habeas corpus review.”). In the “statement of claim” section,

Mr. Smith stated only that, “The petitioner is a non-resident alien of the United States being

detained in violation of the constitution of the United States and laws or treaties of the United

States.” Dkt. 1. Mr. Smith’s petition also did not comply with Rule 2(d) of the Section 2254 Rules,

which provides that “[t]he petition must substantially follow either the form appended to these

rules or a form prescribed by a local district-court rule.”

        The Court provided Mr. Smith with a copy of the 28 U.S.C. § 2254 habeas corpus petition

form. The Court ordered Mr. Smith to submit a petition that substantially complied with the

Section 2254 Rules by January 21, 2020, and to pay his filing fee or submit a current trust fund



                                                   1
account statement to support his petition to proceed in forma pauperis by January 23, 2020. Both

those deadlines have passed without word from Mr. Smith. Accordingly, Mr. Smith’s petition for

habeas corpus is dismissed and final judgment shall issue.

SO ORDERED.

Date: 2/27/2020




Distribution:

MYKEL EZRA SMITH
266297
MIAMI - CF
MIAMI CORRECTIONAL FACILITY
Electronic Service Participant – Court Only




                                               2
